Citation Nr: 1408867	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-36 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an increased rating for a left fibula fracture, currently rated 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas dated in March 2008, April 2010, and March 2011.  The Veteran testified at a videoconference hearing before the Board in January 2013.

The issues of entitlement to service connection for hearing loss, a psychiatric disability, and entitlement to an increased rating for a fracture of the left fibula are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for hearing loss was last denied in a March 1991 rating decision.  The Veteran did not appeal that decision.

2.  The evidence received since the March 1991 rating decision is new and raises a reasonable possibility of substantiating a claim for service connection for hearing loss.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for hearing loss has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran was originally denied service connection for hearing loss in a March 1991 rating decision and the Veteran did not appeal that decision.  As a result, the denial of service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Service connection for hearing loss may now be considered on the merits only if new and material evidence has been received since the final prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of any new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for hearing loss was last denied in a March 1991 rating decision.  The evidence of record at the time of the March 1991 rating decision consisted of the Veteran's service medical records and an October 1990 VA examination. 

The service medical records include audiometric testing at the Veteran's entrance to and separation from service.  The September 1970 entrance examination which included audiometric testing revealed puretone thresholds, in decibels, for the right ear of 25 (40) at 500 Hertz, 15 (25) at 1000 Hertz, 5 (15) at 2000 Hertz, and 25 (30) at 4000 Hertz and puretone thresholds, in decibels for the left ear of 20 (35) at 500 Hertz, 15 (25) at 1000 Hertz, 5 (15) at 2000 Hertz, and 5 (10) at 4000 Hertz.  Although the examination was conducted after the service departments began using the current International Standards Organization (ISO) units for audiograms (since November 1, 1967), the examiner noted that the audiogram was recorded using the American Standards Association (ASA) units.  Since the audiogram used the ASA units at the time of the entrance examination, they in turn have to be converted to the current ISO units, and these are the numbers indicated in parentheses.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, 5 decibels to the ASA measurement at 4000 Hertz, and 10 decibels to the ASA measurement at 6000 Hertz.  The October 1974 separation examination utilized the ISO standards for the audiometric testing and revealed puretone thresholds, in decibels, for the right ear of 5 at 500 Hertz, 5 at 1000 Hertz, 5 at 2000 Hertz, 10 at 3000 Hertz, and 10 at 4000 Hertz and puretone thresholds, in decibels for the left ear of 5 at 500 Hertz, 5 at 1000 Hertz, 5 at 2000 Hertz, 5 at 3000 Hertz, and 5 at 4000 Hertz.  The Veteran denied hearing loss on report of medical history forms prepared at the times of his entrance and separation examinations.  

The October 1990 VA examination included audiometric testing which revealed puretone thresholds, in decibels, for the right ear of 15 at 1000 Hertz, 10 at 2000   Hertz , 25 at 3000 Hertz, and 25 at 4000 Hertz with an average decibel loss of 19. Puretone thresholds, in decibels, for the left ear were 15 at 1000 Hertz, 15 at 2000   Hertz, 30 at 3000 Hertz, and 20 at 4000 Hertz with an average decibel loss of 18. Speech recognition testing revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The examiner indicated that the Veteran's hearing was within normal limits.  

The Veteran's claim of service connection for hearing loss was initially denied in a March 1991 rating decision.  The basis of the denial was that the Veteran had normal hearing loss as his entrance and separation from service.  

The Veteran most recently submitted a claim for service connection for hearing loss in July 2010.  Evidence received since the March 1991 rating decision consists of private medical records from various providers, VA outpatient treatment reports, VA examination reports from February 2007 to June 2011, and statements and testimony from the Veteran.  

Because the evidence received since March 1991 was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is also material.  38 C.F.R. § 3.156 (2013).  In March 1991, the RO determined that the Veteran did not have hearing loss at entrance to or separation from service.  Since the prior denial, the Veteran has submitted evidence of a diagnosis of mild high frequency sensorineural hearing loss from Audicles Hearing Services.  That evidence confirms a current diagnosis of hearing loss which was lacking at the time of the previous denial.

The Board concludes that the evidence is neither cumulative nor redundant, and that the new evidence raises a reasonable possibility of substantiating the claim.  Therefore, as new and material evidence has been received, the claim is reopened.  


ORDER

The claim of entitlement to service connection for hearing loss is reopened.  To that extent only, the claim is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the underlying claim of entitlement to service connection for hearing loss and the claim of entitlement to an increased rating for a fracture of the left fibula can be reached.  

The Veteran claims that he has PTSD as a result of a sniper attack on his base while serving in Thailand during the Vietnam War.  He reported that he was in a designated "safe zone" when his base came under fire and he was without a weapon to protect himself.  He indicated that he was in fear for his life during this incident and has PTSD as a result.

The Veteran's service separation document shows that he served in Vietnam from June 1972 to November 1972.  However, the Veteran's service personnel records show that he served in Nam Phong, Thailand in support of 1st MAW (LSG TF Delta) during that same period from June 1972 to November 1972.  

VA outpatient treatment reports show that the Veteran was initially diagnosed with PTSD at VA in August 2008.  At that time, the Veteran reported that his stressors included an incident when his base came under sniper fire while in a supposed "safe zone" and an incident when he was riding a tractor in a field in California and clearing debris when he came upon another soldier who he later found out had died in a tractor accident.  The initial PTSD diagnosis was made by a social worker but the Veteran subsequently underwent treatment at VA with a psychiatrist.  

At a December 2008 VA psychiatric examination, the Veteran reported that he served "all over Vietnam" and while overseas in Vietnam his unit came under sniper fire at a base designated a "safe zone."  He indicated that he did not have his weapon when the base came under fire and he thought he would die that night.  Following a clinical evaluation and interview of the Veteran, the examiner, a medical doctor, diagnosed PTSD.  

An April 2010 memorandum indicates that the RO determined that there was insufficient information provided by the Veteran to verify the stressful event by the Joint Service Records Research Center (JSRRC).  

At a VA psychiatric examination in August 2011, the Veteran reported that while serving in Thailand during the Vietnam War, his base came under attack in 1972.  He indicated that "bullets were flying all over the place" and he was unable to get access to his weapons which were stored at the armory.  The examiner noted that the Veteran's service documents supported his claimed stressor as he had service in Thailand during the time of the claimed stressor.  Following a clinical evaluation, the examiner, a psychologist, diagnosed the Veteran with PTSD. The examiner noted that the Veteran met all of the diagnostic criteria for a diagnosis of PTSD according to DSM-IV.  

At a January 2013 hearing before the Board, the Veteran testified that while stationed in Thailand, he and another Marine were in a tent when gunfire erupted and he and the other Marine were ordered to the armory to get their weapons.  He reported that he and the other Marine exited the tent and saw people scrambling to avoid being hit by bullets and that bullets were ricocheting off of heavy equipment on base.  The Veteran testified that he had been informed that he was in a designated "safe zone" and he was defenseless without his weapon.  The Veteran's representative indicated that while the Veteran's service separation form indicated that he served in Vietnam, the Veteran's foreign service was actually in Thailand and that the Veteran's stressor occurred while he was stationed in Thailand.  

The Board finds that action is needed to attempt to verify the Veteran's claimed stressor and to determine whether he had any service in the Republic of Vietnam as he has claimed.

With regard to the claim of entitlement to service connection for hearing loss, the Veteran was provided a VA examination in March 2011.  At that time, the examiner indicated that the Veteran's hearing loss could not be determined because his responses were inconsistent.  The examiner opined that if the Veteran had hearing loss it was not started or aggravated while in service.  The examiner's rationale was that the Veteran's entrance and separation service audiograms were normal as was a hearing evaluation performed at VA in 1990.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the examiner was unable to determine whether the Veteran currently has hearing loss, another VA audiology examination should be obtained. 

Additionally, with regard to the claim for hearing loss of the right ear, a Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Additionally, the Board recognizes that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even if it does not rise to the level of disabling under VA standards.  Hensley v. Brown, 5 Vet. App. 155 (1993) 

A review of the Veteran's service medical records shows that audiometry testing at the Veteran's entrance examination in September 1970 found a puretone threshold of 40 (when converted from ASA to ISO units) decibels in the right ear at 500 Hertz.  Consequently, the Veteran met the criteria for a hearing loss disability in his right ear at entrance to service.  

In order to properly adjudicate the hearing loss claims, another VA examination with etiology opinions should be obtained.  

With regard to the claim of entitlement to an increased rating for a fracture of the left fibula, the Veteran was last provided a VA examination to assess his service-connected fracture of the left fibula in May 2010, almost four years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet.  App. 281 (1993).  The Veteran's last VA examination is stale.  The Veteran's service-connected disability may have worsened since the date of the last examination.  In order to properly adjudicate the increased rating claim, another examination should be scheduled.

Additionally, VA outpatient treatment reports dated through June 2011 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since June 2011.  Any other records identified by the Veteran should also be obtained.

2.  After any additional records are obtained, schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner should elicit a complete history from the Veteran, the details of which should be included in the examination report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of hearing loss since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should attempt to reconcile the current opinion with the other opinions of record, namely the March 2011 VA opinion.  Following examination, interview of the Veteran, and review of the claims file, the examiner should provide the following opinions:

(a)  With regard to the right ear hearing loss, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the right ear hearing loss indicated by an elevated hearing threshold at 500 Hertz noted at the time of the Veteran's entrance examination increased in severity during active service.  The examiner should note that the Veteran's hearing thresholds decreased at 500, 1000, 2000, and 4000 Hertz when comparing the entrance and separation examinations and discuss the significance of that finding.

(b)  If it is determined that the right ear audiometric thresholds noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  

(c)  If the examiner determines that the Veteran did not clearly and unmistakably have a right ear hearing loss disability at entrance to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right ear hearing loss is related to the Veteran's active service.  If any current right ear hearing loss is more likely attributable to factors unrelated to service, the examiner should specifically so state.

(d)  With regard to the left ear hearing loss, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss is related to the Veteran's active service.  If the Veteran's current left ear hearing loss is more likely attributable to factors unrelated to service, the examiner should specifically so state.

3.  After any additional records are obtained, schedule the Veteran for a VA examination to determine the current severity of his fracture of the left fibula.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, including range of motion studies of the left knee and ankle, should be conducted.  The examiner should specifically indicate whether the Veteran's fracture of the left fibula is manifested by lateral instability or recurrent subluxation of the knee and whether any instability or subluxation is slight, moderate, or severe.  The report must discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limitation of functional ability during flare-ups.  All losses of function due to factors such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner should state whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula with marked knee or ankle disability, moderate knee or ankle disability, or slight knee or ankle disability.  The examiner should also specify the level of impairment the Veteran's fracture of the left fibula has on his ability to perform his job duties.

4.  Contact the appropriate service records repository or research agency and request a review the records of the Veteran's unit from June 1972 to November 1972 to determine whether there were any incidents when the unit was subjected to a sniper attack.  That record repository or research agency should also state whether the records indicate that the Veteran or his unit had service within the Republic of Vietnam at any time from June 1972 to November 1972.

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


